Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT TO THE

SERIES 2012-1 CLASS A-1 NOTE PURCHASE AGREEMENT

This AMENDMENT TO THE SERIES 2012-1 CLASS A-1 NOTE PURCHASE AGREEMENT (this
“Amendment”), dated as of August 18, 2017, amends the Series 2012-1 Class A-1
Note Purchase Agreement, dated as of November 29, 2012 (as amended, modified or
supplemented from time to time, the “Purchase Agreement”), by and among Iconix
Brand Group, Inc., a Delaware corporation (the “Manager”), Icon Brand Holdings
LLC, a Delaware limited liability company (“Brand Holdings II”), Icon DE
Intermediate Holdings LLC, a Delaware limited liability company (“Brand Holdings
I”), Icon DE Holdings LLC, a Delaware limited liability company (“IP Holder I”)
and Icon NY Holdings LLC, a Delaware limited liability company (“IP Holder II”
and, together with Brand Holdings II, Brand Holdings I and IP Holder I,
collectively, the “Co-Issuers”), each of the undersigned Series 2012-1 Class A-1
Investors (collectively, the “Noteholder Consenting Parties”), the Series 2012-1
Class A-1 Noteholders and Guggenheim Securities Credit Partners, LLC, as
administrative agent thereunder (“GSCP” and, together with its permitted
successors and assigns, the “Administrative Agent”). All capitalized terms used
and not otherwise defined herein shall have the respective meanings provided
therefor in the Purchase Agreement, the Series 2012-1 Supplement, dated as of
November 29, 2012 (as amended as of the date hereof and as further amended,
modified or supplemented from time to time, the “Series 2012-1 Supplement”), by
and among the Co-Issuers and Citibank, N.A., as Trustee (the “Trustee”), to the
Base Indenture, dated as of November 29, 2012 (as amended, modified or
supplemented from time to time, the “Base Indenture”), among the Co-Issuers and
the Trustee, or the Definitions List attached as Annex A to the Base Indenture,
as applicable.

W I T N E S S E T H:

Amendments to the Purchase Agreement

WHEREAS, the Co-Issuers, the Manager, the Administrative Agent, the
Series 2012-1 Class A-1 Investors and the Series 2012-1 Class A-1 Noteholders
are parties to the Purchase Agreement;

WHEREAS, pursuant to Section 9.01 of the Purchase Agreement, the Purchase
Agreement may be amended if such amendment is in writing and signed by the
Manager, the Co-Issuers and the Administrative Agent and with the consent of the
Required Investor Group and each affected Investor;

WHEREAS, the Co-Issuers and the Manager have requested the consent of the
Required Investor Group and each affected Investor to this Amendment as of the
date hereof and this Amendment shall not be effective unless and until the
Required Investor Group and each affected Investor has provided its consent to
the execution of this Amendment;

WHEREAS, this Amendment shall become effective as of the date above first
written if and when all conditions to effectiveness set forth herein have been
satisfied;



--------------------------------------------------------------------------------

Consent to the Amendment to the Series 2012-1 Supplement

WHEREAS, the Noteholder Consenting Parties constitute 100% of the Holders of the
Series 2012-1 Class A-1 Notes;

WHEREAS, the Co-Issuers wish to amend the Series 2012-1 Supplement substantially
in the form attached as Annex A hereto (the “Series 2012-1 Indenture Supplement
Amendment”);

WHEREAS, the parties hereto wish to evidence the agreement that the Co-Issuers
will not receive additional Advances under the Series 2012-1 Notes;

WHEREAS, pursuant to Section 9.01 of the Purchase Agreement, the consent of the
Required Investor Group and each affected Investor is required to effect the
Series 2012-1 Indenture Supplement Amendment; and

WHEREAS, the Noteholder Consenting Parties each wish to consent to Series 2012-1
Indenture Supplement Amendment in accordance with the terms hereof;

NOW, THEREFORE, for and in consideration of the premises, and other good and
valuable consideration the receipt and sufficiency of which are acknowledged, it
is mutually covenanted and agreed, that the Purchase Agreement be amended as
follows:

SECTION 1: AMENDMENTS TO THE PURCHASE AGREEMENT

Section 1.1 Amendment of Definitions. Section 1.01 of the Purchase Agreement is
hereby amended by inserting the following definitions in in the appropriate
alphabetical order:

““Series 2012-1 Class A-1 Mandatory Payment Amount” means with respect to any
Permitted Asset Disposition an amount equal to (x) the quotient of (a) the
applicable Release Price for such Permitted Asset Disposition divided by (b) the
Aggregate Outstanding Principal Amount of the Class A-2 Notes immediately prior
to payment of the Release Price for such Permitted Asset Disposition, multiplied
by (y) the Series 2012-1 Class A-1 Outstanding Principal Amount as of any date
no earlier than five Business Days prior to such Permitted Asset Disposition.”

Section 1.2 Amendment to Section 2.05(b). Section 2.05(b) of the Purchase
Agreement is hereby amended by (i) deleting the period at the end of
paragraph (v) thereof and inserting “; and” in lieu thereof and (ii) adding the
following paragraph (vi) thereto:

“(vi) in connection with any Permitted Asset Disposition, the Co-Issuers shall
deposit into the Collection Account an amount equal to the Series 2012-1
Class A-1 Mandatory Payment Amount, which amount shall be treated as a Series
2012-1 Class A-1 Other Amount, and (x) the aggregate Commitment Amount shall be
automatically and permanently reduced by the Series 2012-1 Class A-1 Mandatory
Payment Amount, and each Committed Note Purchaser’s Commitment

 

2



--------------------------------------------------------------------------------

Amount shall be reduced on a pro rata basis by such Series 2012-1 Class A-1
Mandatory Payment Amount based on each Committed Note Purchaser’s Commitment
Amount, (y) the corresponding portions of the Series 2012-1 Class A-1 Maximum
Principal Amount and the Maximum Investor Group Principal Amounts shall be
automatically and permanently reduced on a pro rata basis based on each Investor
Group’s Maximum Investor Group Principal Amount by a corresponding amount and
(z) the Series 2012-1 Class A-1 Outstanding Principal Amount shall be repaid or
prepaid in an aggregate amount equal to such Series 2012-1 Class A-1 Mandatory
Payment Amount, in the case of each clause (x), (y) and (z), on the Quarterly
Payment Date immediately succeeding such deposit in accordance with the Priority
of Payments.”

Section 1.3 Amendment to Section 7.03. Section 7.03 of the Purchase Agreement is
hereby amended by (i) deleting the period at the end of clause (g) thereof and
inserting “; and” in lieu thereof and (ii) adding the following clause
(h) thereto:

“(h) each Series 2012-1 Class A-1 Noteholder and the Administrative Agent, in
their sole and absolute discretion, shall have consented in writing to such
Borrowing request.”

Section 1.4 Amendment to Schedule I. Schedule I to the Purchase Agreement is
hereby amended and restated in its entirety and shall be replaced with Schedule
I as set forth in Exhibit A hereto.

Section 1.5 Amendment to Embedded References. (a) Each reference to “Barclays
Bank PLC” in the Purchase Agreement shall be replaced, in each instance, with
“Guggenheim Securities Credit Partners, LLC”.

(b) Each reference to “Barclays Bank PLC” and the accompanying notice
information in the Exhibits attached to the Purchase Agreement shall be replaced
in its entirely with the following:

“Guggenheim Securities Credit Partners, LLC

c/o Guggenheim Securities, LLC

330 Madison Avenue, 8th Floor

New York, New York 10017”

SECTION 2: CONSENT TO SERIES 2012-1 INDENTURE SUPPLEMENT AMENDMENT

Section 2.1 Consent to Series 2012-1 Indenture Supplement Amendment. Effective
as of the date hereof, the Noteholder Consenting Parties each hereby
unconditionally and irrevocably consent to the Series 2012-1 Indenture
Supplement Amendment.

SECTION 3: APPOINTMENT AND APPROVAL OF SUCCESSOR ADMINISTRATIVE AGENT

Section 3.1 Successor Administrative Agent. Pursuant to Section 5.07 of the
Purchase Agreement, Barclays Bank PLC has provided its resignation as
Administrative Agent, to become effective on the Effective Date. The Noteholder
Consenting Parties hereby appoint GSCP as Administrative Agent and the
Co-Issuers hereby approve such appointment.

 

3



--------------------------------------------------------------------------------

SECTION 4: REPRESENTATIONS AND WARRANTIES

The Co-Issuers hereby represent and warrant as follows for the benefit of the
Administrative Agent, the Required Investor Group and each affected Investor, as
of the date hereof:

Section 4.1 Limited Liability Company and Governmental Authorization.

The execution, delivery and performance by the Co-Issuers of this Amendment
(a) is within each Co-Issuers’ limited liability company powers and has been
duly authorized by all necessary limited liability company action, (b) requires
no action by or in respect of, or filing with, any governmental body, agency or
official which has not been obtained, and (c) does not contravene, or constitute
a default under, in any material respect any provision of applicable law or
regulation or of the certificates of formation or limited liability company
agreements of any of the Co-Issuers or of any law or governmental regulation,
rule, contract, agreement, judgment, injunction, order, decree or other
instrument binding upon any of the Co-Issuers or any Collateral or result in the
creation or imposition of any Lien on any Collateral, except for Liens created
by this Amendment or the other Related Documents. This Amendment has been
executed and delivered by a duly authorized officer of the Co-Issuers.

Section 4.2 Binding Effect.

This Amendment is a legal, valid and binding obligation of each of the
Co-Issuers enforceable against any of the Co-Issuers in accordance with its
terms (except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting creditors’ rights generally or by general equitable principles,
whether considered in a proceeding at law or in equity and by an implied
covenant of good faith and fair dealing).

Section 4.3 No Consent.

No consent or action by or in respect of, approval or other authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person is required for the valid execution and delivery of this Amendment or for
the performance of any of the Co-Issuers’ obligations hereunder other than such
consents, approvals, authorizations, registrations, declarations or filings as
were obtained by the Co-Issuers prior to the initial Closing Date, or the date
hereof, as applicable.

 

4



--------------------------------------------------------------------------------

SECTION 5: CONDITIONS PRECEDENT

This Amendment shall become effective and shall be binding on each of the
parties hereto upon the satisfaction or due waiver of each of the following
conditions precedent (such date, the “Effective Date”):

 

  1. The Assignment and Assumption Agreements between Iconix Brand Group, Inc.
and each of Athene Annuity & Life Assurance Company, American Equity Investment
Life Insurance Company, American Equity Investment Life Insurance Company,
Midland National Life Insurance Company, Jefferson National Life Insurance
Company, MidCap Funding IX Trust, MidCap Funding VI Trust, Midland National Life
Insurance Company and North American Company for Life and Health Insurance shall
have been executed and delivered and all transactions contemplated thereby shall
have been consummated.

 

  2. The Control Party has consented to the appointment of the successor
Administrative Agent.

SECTION 6: MISCELLANEOUS

Section 6.1 Counterpart Originals.

The parties may sign any number of copies of this Amendment. Each signed copy
shall be an original, but all of them together represent the same agreement.

Section 6.2 Ratification and Effect.

The Purchase Agreement, as amended and supplemented by this Amendment, is in all
respects ratified and confirmed, shall continue to be in full force and effect,
and shall be read, taken and construed as one and the same instrument.

Section 6.3 Effect of Amendment.

This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the Purchase Agreement.

Section 6.4 Headings, etc.

The headings of the Sections of this Amendment have been inserted for
convenience of reference only, are not to be considered a part hereof, and shall
in no way modify or restrict any of the terms or provisions hereof.

Section 6.5 Choice of Law.

THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trustee and the Co-Issuers have caused this Amendment to
be duly executed by their respective duly authorized officers as of the day and
year first written above.

 

ICON BRAND HOLDINGS LLC, as Co-Issuer By:  

/s/ Jason Schaefer

  Name: Jason Schaefer   Title:   Vice President ICON DE INTERMEDIATE HOLDINGS
LLC, as Co-Issuer By:  

/s/ Jason Schaefer

  Name: Jason Schaefer   Title:   Vice President ICON DE HOLDINGS LLC, as
Co-Issuer By:  

/s/ Jason Schaefer

  Name: Jason Schaefer   Title:   Vice President ICON NY HOLDINGS LLC, as
Co-Issuer By:  

/s/ Jason Schaefer

  Name: Jason Schaefer   Title:   Vice President

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

ICONIX BRAND GROUP, INC., as Manager By:  

/s/ John N. Haugh

  Name:   John N. Haugh   Title:   Director, President and Chief Executive
Officer

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

GUGGENHEIM SECURITIES CREDIT PARTNERS, LLC, as Administrative Agent By:  

/s/ Robert Lieberberg

Name: Robert Lieberberg Title: Chief Administrative Officer

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

Acknowledged and Consented to by: GUGGENHEIM SECURITIES CREDIT PARTNERS, LLC, as
L/C Provider By:  

/s/ Robert Lieberberg

Name: Robert Lieberberg Title:   Chief Administrative Officer GUGGENHEIM
SECURITIES CREDIT PARTNERS, LLC, as Swingline Lender By:  

/s/ Robert Lieberberg

Name: Robert Lieberberg Title:   Chief Administrative Officer

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

 

ATHENE ANNUITY & LIFE ASSURANCE COMPANY, as Acquiring Committed Note Purchaser
and as Funding Agent By: Athene Asset Management, L.P., its investment adviser
By: AAM GP Ltd., its general partner By:  

/s/ James M. Hassett

  Name:   James M. Hassett   Title:   Executive Vice President, Credit

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY, as Acquiring Committed Note
Purchaser and as Funding Agent

 

solely with respect to the Modco Account

By: Athene Asset Management, L.P., its investment adviser of that certain
modified coinsurance account (the “Modco Account”) created pursuant to that
certain trust agreement between American Equity Investment Life Insurance
Company, Athene Life Re Ltd. and State Street Bank and Trust Company dated as of
May 29, 2014 By: AAM GP Ltd., its general partner By:  

/s/ James M. Hassett

  Name:   James M. Hassett   Title:   Executive Vice President, Credit

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY, as Acquiring Committed Note
Purchaser and as Funding Agent

 

solely with respect to the Funds Withheld Account

By: Athene Asset Management, L.P., its investment adviser with respect to that
certain funds withheld account (“Funds Withheld Account”) created pursuant to
that certain Trust Agreement between American Equity Investment Life Insurance
Company, Athene Life Re Ltd. and State Street Bank and Trust Company, dated as
of August 13, 2009 By: AAM GP Ltd., its general partner By:  

/s/ James M. Hassett

  Name:   James M. Hassett   Title:   Executive Vice President, Credit MIDLAND
NATIONAL LIFE INSURANCE COMPANY, as Acquiring Committed Note Purchaser and as
Funding Agent By: Athene Asset Management, L.P., its investment adviser By: AAM
GP Ltd., its general partner By:  

/s/ James M. Hassett

  Name:   James M. Hassett   Title:   Executive Vice President, Credit

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

JEFFERSON NATIONAL LIFE INSURANCE COMPANY, as Acquiring Committed Note Purchaser
and as Funding Agent By: Athene Asset Management, L.P., its investment adviser
By: AAM GP Ltd., its general partner By:  

/s/ James M. Hassett

  Name: James M. Hassett   Title:   Executive Vice President, Credit

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

MIDCAP FUNDING IX TRUST, as Acquiring Committed Note Purchaser and as Funding
Agent

By: Apollo Capital Management, L.P.,

          its investment Manager

By: Apollo Capital Management GP, LLC,

          its general partner

By:  

/s/ Maurice Amsellem

Name:  

     Maurice Amsellem

     its Authorized Signatory

MIDCAP FUNDING VI TRUST, as Acquiring Committed Note Purchaser and as Funding
Agent By: Apollo Capital Management, L.P.,           its investment Manager

By: Apollo Capital Management GP, LLC,

          its general partner

By:  

/s/ Maurice Amsellem

Name:  

     Maurice Amsellem

     its Authorized Signatory

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

MIDLAND NATIONAL LIFE INSURANCE COMPANY, as a Committed Note Purchaser By:
Guggenheim Partners Investment Management, LLC By:  

/s/ Kevin Robinson

Name:   Kevin Robinson Title:   Attorney-in-Fact MIDLAND NATIONAL LIFE INSURANCE
COMPANY, as the related Funding Agent By: Guggenheim Partners Investment
Management, LLC By:  

/s/ Kevin Robinson

Name:   Kevin Robinson Title:   Attorney-in-Fact

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

NORTH AMERICA COM PANY FOR LIFE AND HEALTH INSURANCE, as a Committed Note
Purchaser By: Guggenheim Partners Investment Management, LLC By:  

/s/ Kevin Robinson

Name:   Kevin Robinson Title:   Attorney-in-Fact NORTH AMERICA COMPANY FOR LIFE
AND HEALTH INSURANCE, as the related Funding Agent By: Guggenheim Partners
Investment Management, LLC By:  

/s/ Kevin Robinson

Name:   Kevin Robinson Title:   Attorney-in-Fact

Signature Page to the First Amendment to the Series 2012-1 Class A-1 VFN Note
Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

INVESTOR GROUPS AND COMMITMENTS

 

Investor Group/

Funding Agent

  

Maximum

Investor Group
Principal Amount

    

Conduit Investor

(if any)

    

Committed Note

Purchaser(s)

  

Commitment

Amount

 

Athene Annuity & Life Assurance Company

   $ 25,000,000        N/A     

Athene Annuity & Life Assurance Company

   $ 25,000,000  

American Equity Investment Life Insurance Company

   $ 5,000,000        N/A     

American Equity Investment Life Insurance Company

   $ 5,000,000  

American Equity Investment Life Insurance Company

   $ 3,000,000        N/A     

American Equity Investment Life Insurance Company

   $ 3,000,000  

Midland National Life Insurance Company

   $ 5,000,000        N/A     

Midland National Life Insurance Company

   $ 5,000,000  

Jefferson National Life Insurance Company

   $ 2,000,000        N/A     

Jefferson National Life Insurance Company

   $ 2,000,000  

MidCap Funding IX Trust

   $ 30,000,000        N/A     

MidCap Funding IX Trust

   $ 30,000,000  

MidCap Funding VI Trust

   $ 10,000,000        N/A     

MidCap Funding VI Trust

   $ 10,000,000  

Midland National Life Insurance Company

   $ 10,000,000        N/A     

Midland National Life Insurance Company

   $ 10,000,000  

North American Company for Life and Health Insurance

   $ 10,000,000        N/A     

North American Company for Life and Health Insurance

   $ 10,000,000  